Citation Nr: 0004498	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the spine, to include the cervical, thoracic, and 
lumbar segments.

2.  Entitlement to service connection for a disorder of the 
knees.

3.  Entitlement to service connection for a disorder of the 
ankles.

4.  Entitlement to service connection for a disability of the 
arms, to include the hands and shoulders, with incomplete 
paralysis of the upper radicular group of nerves.

5.  Entitlement to service connection for residuals of toxic 
poisoning.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the sinuses, 
including nosebleeds, difficulty in breathing and major 
discomfort, as a result of treatment by the Department of 
Veterans Affairs.

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
as a result of treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1993 and February 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

In September 1988, the Board denied entitlement to service 
connection for a back disability.  In 1993 and thereafter, 
the veteran submitted additional evidence in an attempt to 
reopen the claim.  The RO found that the additional evidence 
was not new and material, and the current appeal on that 
issue ensued.  

In a decision of August 8, 1996, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999) (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision and remanded the case to the 
Board for the purpose of affording the veteran a personal 
hearing.  [citation redacted].  

The Board notes that, in December 1998, the veteran withdrew 
in writing a claim of entitlement to service connection for 
diabetes mellitus. 


FINDINGS OF FACT

1.  In September 1988, the Board denied entitlement to 
service connection for a back disorder.

2.  Additional evidence submitted since September 1988 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder.

3.  A private physician has related a current spinal disorder 
to an injury during the veteran's period of active service.  

4.  There is no competent medical evidence to support claims 
of entitlement to service connection for disorders of the 
knees, ankles and arms, to include the hands and shoulders, 
with incomplete paralysis of the upper radicular nerves, 
residuals of toxic poisoning, a skin disorder, and 
hypertension.  

5.  The veteran has PTSD related to events in service.  

6.  There is no competent medical evidence to support claims 
of entitlement to compensation for additional disabilities of 
the sinuses or cardiovascular system as the result of VA 
treatment.


CONCLUSIONS OF LAW

1.  The decision of the Board of Veterans' Appeals in 
September 1988, denying entitlement to service connection for 
a back disability, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  Evidence received since the Board denied entitlement to 
service connection for a back or spine disability in 1988 is 
new and material and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
spine disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  Claims of entitlement to service connection for disorders 
of the knees, ankles, arms, to include the hands and 
shoulders, with incomplete paralysis of the upper radicular 
nerves, and skin, as well as residuals of toxic poisoning and 
hypertension, are not well grounded.  38 U.S.C.A. § 5107(a).

5.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999). 

6.  Claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disabilities 
of the sinuses and cardiovascular system are not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Spine

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

The evidence of record when the Board considered the issue of 
service connection for a spinal disability in September 1988 
included statements and testimony by the veteran and private 
medical records.  The veteran's service medical records were 
unavailable.  In October 1987, the National Personnel Records 
Center (NPRC) reported that the service medical records, if 
present at that facility in 1973, were destroyed by a fire 
and reports of physical examinations could not be 
reconstructed.  The NPRC requested that National Archives and 
Records Administration (NARA) Form 13055, Request for 
Information Needed to Reconstruct Medical Data, be completed.  
The form was submitted, but no records were forthcoming.  

In a statement received in October 1987, the veteran stated 
that:  In 1945, at a base in Northern Ireland, he had 
volunteered and was assigned to assist in the salvage of 
aircraft; some men were cutting off a wing of an airplane 
when it exploded; one man was killed and others were wounded.  
The veteran stated that he managed to get out, but his back 
was injured; he had someone put tape on his back.  He 
indicated that he did not know if there was an investigation 
or the name of the organization which was in charge of the 
aircraft.  He stated further that, after separation from 
service, a private medical insurance company paid for 
treatments for his back.  

Records of the Boone County, Missouri, Hospital were 
submitted, which showed that the veteran was admitted in 
December 1980 for evaluation of low back pain after he 
slipped and fell on ice at his workplace.  He had a history 
of an episode of lower back pain in the early 1960s after a 
fall, which had responded to conservative treatment.  X-rays 
showed spondylolisthesis of L3 on L4 and probably 
spondylolysis of L3.  A lumbar myelogram showed a central 
epidural defect at L3-4.  A neurological examination was 
negative.  Treatment consisted of a lumbosacral corset.  

In November 1987, D. L. Shroyer, D.C., reported that he had 
treated the veteran for back problems since 1961.  The 
diagnoses included low back pain at L4-5, sciatica, and 
radiculitis.  

At a personal hearing in May 1988, the veteran reiterated his 
prior statements.  He also testified that when the aircraft 
exploded he "hurt my back pretty bad."  He was asked if he 
wanted to see a doctor, but he declined; a medic taped his 
back.  He testified further that:  After the incident, his 
back bothered him and pain radiated to his left leg; the 
incident occurred in August 1945, which was the month his 
wife delivered a baby girl, who died.  The veteran stated 
further that two weeks after his separation from service he 
saw an osteopathic physician about his back.  Thereafter, he 
"went through a bunch of chiropractors."  He said that, in 
December 1980, he fell on ice at work and was treated at 
Boone County Hospital.  He testified that he was currently 
seeing Dr. Shroyer.  

The additional evidence submitted since September 1988 will 
be summarized below.  

The veteran submitted a copy of a Department of Defense 
history from May 1944 to June 1945 of the unit to which he 
had been assigned, which showed that, on May 26th, 1945, the 
explosion of a wing of an aircraft killed a sergeant.  There 
was no reference to other service members being injured.  

A letter dated in April 1988 from the NPRC to a Member of 
Congress stated that NARA Form 13055 submitted by the veteran 
had been too general and incomplete to reconstruct any 
requested information.  

The unit history of the 328th Service Squadron was submitted, 
which showed that, in August 1945, a man was killed when a 
cable which was suspending an airplane above him snapped.

In March 1989, the Directorate of Aerospace Safety, United 
States Air Force, reported having no record of a B-26 
aircraft explosion as described by the veteran.

A statement by the veteran's wife was received, in which she 
said that she married the veteran in 1945 and was with him in 
Northern Ireland.  She stated that:  In August 1945, she 
delivered a female infant, who died the same day; later that 
day, the veteran came home and said that he had been working 
on a plane which exploded, killing one man and severely 
injuring another; and the veteran had injured his back, which 
was taped up.  The veteran was then sent home and discharged.  
She joined him in March 1946, and he still had trouble with 
his back; all the doctors could do was give him something for 
pain.  Sometimes, he had to stay home from work; he then 
started seeing chiropractors.  

In November 1993, a statement by [redacted] was 
submitted.  Mr. [redacted] had served with the veteran in 1945 
in Northern Ireland.  He confirmed that an aircraft had 
exploded; he had been about 150 feet away.  He did not 
provide any information about an injury to the veteran.

An emergency room record of Boone County Hospital showed that 
the veteran was seen on December 23, 1980.  Reportedly, he 
had fallen at work the previous day.  X-rays were interpreted 
as showing a fracture of L4.  

A report of a bone scan of the lumbar spine in October 1990 
at John Fitzgibbon Memorial Hospital, Marshall, Missouri, 
showed slightly increased activity compatible with 
degenerative disease of the lumbar spine.

VA X-rays of the lumbosacral spine in June 1993 showed 
spondylolisthesis of L3 on L4; degenerative disc disease of 
L4-5 and L3-4; and suspected pars defects of L3.  

At a VA orthopedic examination in June 1993, the veteran 
complained of lower back pain and neck pain since an injury 
in 1945; he stated that he had been told that he had 
compression fractures in his spine.  On examination, all 
movements of the lumbosacral and lower thoracic spine caused 
significant pain.  X-rays showed compression fractures.  The 
diagnoses included:  Multiple compression fractures of 
T10 through T12 and L1-2; lower back pain secondary to 
extensive degenerative disc disease involving L4-5 and L3-4, 
without neurological changes; and neck pain secondary to 
degenerative joint disease and discogenic disease.  

In August 1993, the NPRC reported that no records of the 
Surgeon General's Office pertaining to the veteran were on 
file.

In October 1993, K. T. Papreck, M.D., reported that:

My patient, [the veteran] has had 
significant problems over the years with 
back pain and has requested the VA to 
review him for disability related to an 
accident where there was an explosion in 
a bomber that he was in on the ground.  
This occurred May 26, 1945.  I have 
reviewed his history extensively.  He has 
had some other injuries that may account 
for some of his problems.  However, I can 
find no evidence that the thoracic spine 
fractures demonstrated on recent X-rays 
at the VA hospital are from any previous 
injury and there are no pre-existing 
normal X-rays that I am aware of, 
specifically of that area.  It is my 
feeling that, as he has described the 
blasting injury effects and the bouncing 
that occurred in the cabin of the 
aircraft, that he could certainly have 
sustained injuries to his thoracic spine, 
specifically the X-rays that the VA 
showed with compression deformities at 
T10, 11 and 12.  I believe it is 
reasonable to presume that this many 
years later he would have significant 
pain from traumatic arthritis associated 
with those injuries.  I do believe that 
this is likely service connected and not 
related to other injuries or problems.

At a personal hearing in January 1994, the veteran reiterated 
his earlier statements and testimony.  

The Board finds that Dr. Papreck's statement is new and 
material because it relates a current spinal disorder to the 
injury to the veteran's back which he claims occurred in 
service in 1945.  Dr. Papreck's statement well grounds the 
veteran's claim for service connection for a disorder of the 
spine.  That issue will be further addressed in the Remand 
portion of this decision.

II.  Service Connection Claims

Factual Background

With reference to the knees, ankles, and upper extremities, 
the service medical records, as previously discussed, are 
unavailable.  

At a personal hearing in May 1988, the veteran testified that 
at times his left arm would go numb.  

In July 1991, at Fitzgibbon Memorial Hospital, X-rays of the 
knees showed mild degenerative changes, including mild 
hypertrophic changes involving the bony structures and 
scattered soft tissue calcification.  The veteran was given 
medication for knee and hip pain.  

VA X-rays of the left shoulder in June 1993 showed 
degenerative changes at the acromioclavicular joint.  X-rays 
of the left hand and thumb showed minimal degenerative 
changes.  At a VA orthopedic examination in June 1993, the 
veteran stated that he had left arm and wrist numbness during 
the last 3 or 4 years, which was relieved by chiropractic 
manipulation of his neck.  On examination, strength of the 
upper extremities was normal; range of motion of the hands 
and wrist was normal, with no swelling or numbness.  
Disorders of the knees, ankles or upper extremities were not 
diagnosed.  

At a personal hearing in January 1994, the veteran offered no 
testimony concerning his knees, ankles or upper extremities. 

With reference to toxic poisoning and the skin, in a 
statement of October 1987, the veteran said that, later in 
the day of the aircraft explosion in 1945, he was working on 
another plane when someone activated the motor of the 
hydraulic system, shooting hydraulic fluid into his eyes; he 
wiped his eyes and then went to see his commanding officer, 
who gave him another assignment.  

At the hearing in May 1988, the veteran reiterated his 
statement.  In her statement, the veteran's wife did not 
mention a hydraulic fluid incident.  At the hearing in 
January 1994, the veteran testified that the hydraulic fluid 
got into his mouth and ears as well as his eyes.  The fluid 
also soaked his clothes, and five days passed before he could 
go home and get washed.  At a personal hearing in December 
1998, the veteran testified that he had sun sensitivity of 
the skin, which he thought was related to being sprayed with 
hydraulic fluid in 1945.  

With reference to hypertension, at the hearing in January 
1994, the veteran testified that after he returned from 
service his father took him to a doctor because his face had 
swelled up.  The doctor gave him some pills for elevated 
blood pressure, which he took for 30 days; the doctor did not 
tell him his blood pressure readings.  Years later, a 
different doctor told him that he had high blood pressure.

With reference to a psychiatric disorder, at a VA psychiatric 
examination in May 1993, the veteran recounted his 
experiences on a day in 1945 when he was injured in a plane 
explosion and sprayed with hydraulic fluid.  He had not at 
that time received psychiatric treatment or medication.  He 
denied having recurrent memories, dreams or flashbacks of 
World War II events and he did not avoid activities which 
would remind him of military service.  He had had problems 
with irritability and angry outbursts since high school.  He 
felt somewhat detached from others.  He startled easily and 
was hypervigilant when driving.  A mental status examination 
was essentially unremarkable.  The examiner concluded that 
the veteran did not meet the diagnostic criteria for a 
diagnosis of PTSD or any other psychiatric disorder. 

At the hearing in January 1994, the veteran testified that 
after he got home from World War II, "I had problems for a 
while.  I couldn't really keep a job too good and I was a 
little touchy...I never did particularly care to take too 
much from anybody after that."

In May 1998, the veteran was seen by a VA psychologist.  He 
reported various PTSD symptoms, such as poor sleep, 
nightmares, startle reaction, trouble finishing things, self-
isolation, trouble with anger and possible "flashbacks."  The 
veteran got visibly shaky when he talked about the various 
tragic events which occurred during World War II.  The 
veteran had survivor guilt, because a man he was close to 
offered to take his place in going over to an assignment in 
Europe, which turned out to be the Battle of the Bulge; the 
man was killed.  The veteran was easily fatigued, had loss of 
energy and interest, and poor sleep.  The psychologist 
reported that the veteran would benefit from a psychiatric 
consultation to consider possible medications, such as 
antidepressants, or whatever was medically feasible.  The 
psychologist concluded that there was no doubt that the 
veteran demonstrated very chronic PTSD, for which he had not 
been treated.

In August 1998, a VA psychiatrist also diagnosed PTSD.

Analysis

Hypertension and paralysis of nerves may be presumed to have 
been incurred in service when manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  When there is no medical evidence 
to link a current disability with events in service, a 
service connection claim is not well grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In the veteran's case, no physician has made a finding, based 
on an accurate history and objective clinical findings, that 
any of the physical disorders for which the veteran seeks 
service connection is etiologically related to any incident 
or manifestation during his period of active service.  No 
physician or health care professional has found that 
paralysis of the upper radicular group of nerves or 
hypertension was manifested during the one-year presumptive 
period after completion of the veteran's service in 1945.  
Thus, the veteran's service connection claims (other than the 
claim for service connection for a psychiatric disorder) are 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  

Although the Board considered and decided these issues on a 
ground different from that of the RO, which denied the claims 
on the merits, the appellant has not been prejudiced by the 
Board's decision because, in assuming that the claims were 
well grounded, the RO accorded the claimant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-4 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the claims are well grounded would be 
pointless, and, in light of the laws cited above, would not 
result in a determination favorable to him.  VAOPGCPREC 
16-92, 57 Fed. Reg. 49747 (1992).

With reference to PTSD, there are, as discussed, diagnoses of 
that disorder by a VA psychologist and a VA psychiatrist, who 
have linked the veteran's current PTSD symptomatology to the 
plane explosion in 1945.  The credible supporting evidence 
that the claimed inservice stressor occurred is the service 
record that a member was killed in May 1945 in an explosion 
of a wing section of an aircraft.  That record essentially 
corroborates the veteran's account that such an incident 
occurred.  

The Board recognizes that the veteran has testified that the 
explosion occurred in August 1945 and told Dr. Papreck that 
the incident occurred in May 1945, and the Board notes that 
his representative has described the veteran as a poor 
historian.  Nevertheless, the veteran has vigorously asserted 
for many years that he was injured in the explosion of the 
aircraft.  The Board will resolve the doubt on that issue in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  The elements 
necessary to establish service connection for PTSD have thus 
been established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

III.  Claims under 38 U.S.C.A. § 1151

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments, however, 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, 
because the veteran filed  his claims prior to October 1, 
1997, the only issue before the Board is whether he suffered 
additional disability as a result of VA treatment.  

There are three requirements to establish a well-grounded 
claim under the provisions of 38 U.S.C.A. § 1151.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical evidence or, in certain 
circumstances, lay evidence, of incurrence of an injury or 
aggravation of an injury as the result of VA hospitalization 
or medical or surgical treatment.  Third, there must be 
medical evidence of a nexus or link between that asserted 
injury or disease and the current disability.  Jones v. West, 
12 Vet. App. 460, 464 (1999).

Records of Boone County Hospital at Columbia, Missouri, 
disclose that the veteran underwent surgery in June 1965 for 
multiple benign nasal polyps.  

Records of the VA Medical Center, Columbia, Missouri, 
disclose that, in May 1977, the veteran was admitted for a 
cardiac evaluation.  Four months earlier, he had suffered an 
inferior wall myocardial infarction.  An exercise stress test 
showed cardiac function to be within normal limits.  The 
diagnosis was atherosclerotic cardiovascular disease.  

The veteran was admitted to a VA medical center in August 
1987 with chronic bilateral posterior ethmoiditis, with 
polypoid degeneration and chronic post nasal drip.  He had 
previously undergone partial bilateral inferior turbinectomy 
and left middle turbinectomy by a private physician.  His 
past medical history was significant for three myocardial 
infarctions in 1974, 1976 and 1977; he currently had stable 
angina.  He also gave a history of adult-onset diabetes since 
March 1987 and a history of hypertension for many years.  At 
admission, an examination of his nose revealed edematous 
mucosa, and the throat showed post-nasal drip in the 
hypopharynx.  

The veteran underwent a left ethmoidectomy, infundibulotomy 
and nasofrontal duct exploration, as well as a right partial 
middle turbinectomy and infundibulotomy; there were no 
surgical complications.  Postoperatively, he was monitored 
with cardiac telemetry on recommendation of the cardiology 
service.  He experienced no cardiac problems or arrhythmias.  
He denied any chest pain during his entire hospital stay.  He 
was released from the hospital in stable condition.  The 
discharge diagnosis was chronic sinusitis with polypoid 
degeneration.  

In September 1987, at a VA ear, nose and throat (ENT) clinic, 
the veteran complained of continued nasal obstruction with 
mild post-nasal drip.  A small amount of thin mucus and some 
small polyps were noted.  The assessment was a good anatomic 
result of surgery.  In November 1987, the veteran complained 
of a decreased airway on the left on strong inspiration.  He 
could resolve the problem by retracting his left cheek 
laterally.  An examination showed a good airway, 
intranasally; nasal valve surgery was not recommended.

At the ENT clinic in March 1988, the veteran had a stuffy 
nose and foul yellow post-nasal drainage.  On examination, 
the ethmoid sinuses were almost completely open and were much 
better than before the August 1987 surgery.  There was 
moderate congestion of the nose, bilaterally, with crusty 
yellow mucus in each middle meatus.  The impression was 
continued chronic ethmoid sinusitis, even though the ethmoid 
sinuses were mostly open.

At the VA ENT clinic in June 1993, the veteran complained of 
nasal drainage and congestion.  A nasal endoscopy revealed 
polyps, bilaterally.  The impression was polypoid disease.  
In November 1993, the veteran could breath well through his 
nose.

At the hearing in December 1998, the veteran testified that 
VA treatment did not make his heart condition worse.

Upon review, the Board finds that the record does not 
includes any competent medical evidence that VA nasal surgery 
in August 1987 resulted in any additional disability.  In 
particular, the August 1987 nasal surgery did not result in 
additional disability of the sinuses or cardiovascular 
system.  Indeed, the record shows that the surgery in 
question was ameliorative and without complications.  Thus, 
the veteran's claims under the provisions of 38 U.S.C.A. 
§ 1151 are not well grounded and will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  The Board's action in this 
regard is without prejudice to the veteran.  Bernard.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a disorder of the 
spine, to include the cervical, thoracic and lumbar segments, 
is reopened.  

Service connection for a disorder of the knees is denied.

Service connection for a disorder of the ankles is denied.

Service connection for a disorder of the arms, to include the 
hands and shoulders, with incomplete paralysis of the upper 
radicular group of nerves, is denied.

Service connection for residuals of toxic poisoning is 
denied.

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.

Service connection for post-traumatic stress disorder is 
granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the sinuses, including nosebleeds, 
difficulty in breathing and major discomfort, as a result of 
treatment by the Department of Veterans Affairs is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional cardiovascular disability as the result of 
treatment by the Department of Veterans Affairs is denied.  


REMAND

With regard to a well-grounded claim for service connection, 
the duty to assist may require a current medical examination 
and the Board is always free to supplement the record by 
seeking an advisory medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Under the 
circumstances of this case, particularly in view of the 
variously reported diagnoses involving the spine, the Board 
finds that additional medical development would be helpful.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

The veteran should be afforded a special 
orthopedic examination of the cervical, 
thoracic and lumbar spine for the purpose 
of determining the likelihood that any 
current spine disability is related to 
the back injury he has described in 
service.  The examiner should be 
requested to determine the nature of all 
disorders of the spine and offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any current spine 
disorder is related to being thrown 
around inside an airplane in service with 
special attention to the reported 
compression deformities of the thoracic 
spine and arthritis as cited in the 
October 1993 opinion from Dr. Papreck.  A 
discussion of the rationale for such 
opinion would be helpful to the Board.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

The RO should then review the evidence and determine whether 
the veteran's claim for service connection for a spine 
disability may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with a supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action of 
the veteran is required until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




